ACCEPTED
                                                                                        03-14-00033-CR
                                                                                                3642503
                                                                               THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                    1/5/2015 8:18:37 AM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK
                              NO. 03-14-00033-CR

MICHAEL MARRERO                              §          IN THE THIRD
                                                                 FILED IN
                                                            3rd COURT OF APPEALS
                                                                AUSTIN, TEXAS
VS.                                          §          DISTRICT
                                                            1/5/2015COURT
                                                                     8:18:37 AMOF
                                                              JEFFREY D. KYLE
THE STATE OF TEXAS                           §          APPEALS OF  Clerk
                                                                        TEXAS


  SECOND MOTION TO EXTEND TIME TO FILE APPELLEE’S BRIEF

TO THE HONORABLE JUDGES OF SAID COURT:

      Now comes the State of Texas, Appellee in the above styled and numbered

cause, and moves for an extension of time of 53 days to file Appellee’s brief, and

for good cause would show the following:

                                        I.

      After Appellant’s pretrial motion to suppress was denied, he pled guilty to

the class “A” misdemeanor offense of Driving While Intoxicated and received a

one-year sentence in county jail, suspended for 15 months, along with a fine and

court costs. Appellant’s brief was originally due June 2, 2014. Appellant received

two extensions to August 18, 2014 before the appeal was abated for findings of

fact and conclusions of law. After the case was reinstated in the Third District

Court of Appeals on October 3, 2014, Appellant filed his brief on November 4,

2014. The State’s brief was originally due on December 4, 2014. The State’s first

motion for extension was granted, extending the deadline to January 5, 2015.



                                        1
                                         II.

      Abigail Whitaker is handling this case for the State on Appeal. The first

motion for extension was based on lack of notice. Although Ms. Braud – counsel

for Appellant – later verified that she had faxed a copy of her brief to the State’s

fax number the same day she filed it, whether due to a technical issue with the fax

machines or an office mix-up, none of the State’s attorneys familiar with the

appeal received notice until December 1, 2015, when I noticed the Court’s website

showed a brief had been filed.

      In early December, Ms. Whitaker had a trial in cause number 2014CR0532.

She subsequently had a jury week on the 9-10th of December, and had to catch up

on intake through the 19th of December. After the holidays, as a misdemeanor

prosecutor she will handle several cases in court on January 6th and 7th, and her

vacation is scheduled from the 10th to the 17th of January. Upon her return, she will

handle 14 misdemeanor cases at the end of January. She will have court days on

February 3rd, 4th, 17th and 18th, and will have a jury week beginning on the 9th of

February. Ms. Whitaker anticipates a significant opening in her schedule near the

end of February. After conferring with the opposing party, counsel for Appellant

does not oppose the extension. Accordingly, in light of Ms. Whitaker’s workload

and the fact that Appellant’s sentence was suspended, the State respectfully




                                         2
requests an extension of 53 days, to February 27th, 2015. This is the second

extension sought by Appellee, and no more extensions will be requested.

                                        III.

      WHEREFORE, PREMISES CONSIDERED, the State’s counsel

respectfully requests an extension of 53 days, until February 27th, 2015, so that an

adequate response may be made to Appellant’s brief. This extension is not

requested for purposes of delay but so that justice may be done.



                                      Respectfully submitted,

                                      /s/ Joshua D. Presley
                                      Joshua D. Presley
                                      SBN: 24088254
                                      preslj@co.comal.tx.us
                                      Comal Criminal District Attorney’s Office
                                      150 N. Seguin Avenue, Suite 307
                                      New Braunfels, Texas 78130
                                      Ph: (830) 221-1300 / Fax: (830) 608-2008




                                         3
                          CERTIFICATE OF SERVICE

      I, Joshua D. Presley, assistant district attorney for the State of Texas,

Appellee, hereby certify that a true and correct copy of this Second Motion to

Extend Time to File Appellee’s Brief has been delivered to Appellant MICHAEL

MARRERO’s attorney of record in this matter:

Hallye Casey Braud
Attorney for Appellant on Appeal
hallye@dwidude.com
313 S. Main
San Antonio, TX 78205

By electronically sending it to the above email address through eFileTexas.gov e-
filing this 5th day of January, 2015.


                                            /s/ Joshua D. Presley
                                             Joshua D. Presley




                                        4